Erin Rozzelle, Attorney at Law, For Greene, Shaka.
D. Anderson Carmen, Attorney at Law, For U.S. Bank, N.A., et al.
Adam T. Duke, Attorney at Law, Winston-Salem.
Gregory D. Spink, Attorney at Law, Charlotte, For Trustee Services of Carolina, LLC.
Bradley Craig Friesen, Attorney at Law, Winston-Salem.
Jolee M. Wortham, Attorney at Law, Charlotte, For Trustee Services of Carolina, LLC.
ORDER
The following order has been entered on the motion filed on the 21st of January 2016 by Plaintiff for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 9th of June 2016."
Upon consideration of the petition filed by Plaintiff on the 21st of January 2016 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of June 2016."
Upon consideration of the petition filed on the 8th of February 2016 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of June 2016."